Citation Nr: 1144051	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether an October 1996 remand by the Board of Veterans' Appeals (Board) should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cirrhosis of the liver, to include as due to Agent Orange exposure and/or as secondary to service-connected diabetes mellitus, will be addressed in a separate decision under a different docket number.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran, who is the moving party herein, served on active duty from October 1966 to June 1970. 

This matter is before the Board as an original action on the motion of the moving party, received in March 2009, in which he contends that the Board's remand of October 31, 1996, contained CUE regarding how the facts were weighed and the evidence evaluated.

In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  However, as noted above, the instant motion was not discussed at the hearing, and a separate decision is being issued with respect to the issues discussed therein.


FINDING OF FACT

The Board's action in October 1996 was a remand, and not a final decision on any appellate claim by the Veteran. 


CONCLUSION OF LAW

Because the Board's October 1996 action was not a final decision, it may not be the subject of a motion alleging CUE.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1400 et seq. (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior Board decisions or in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412  (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79  (2001). 

II.  Legal Criteria and Analysis

The Veteran's March 2009 motion specifically referred to what was a Board remand dated October 31, 1996, regarding his claims for service connection for several disabilities secondary to Agent Orange exposure.  In short, it was not a final decision.  Motions to revise a Board decision on grounds of CUE can only be made on decisions as to issues on which the Board has made a final decision.  38 C.F.R. §§ 20.1400, 20.1401(a).  Therefore, inasmuch as no final decision was made by the Board in October 1996 regarding any claim made by this Veteran, it does not appear he can raise a CUE claim at all. 

As an aside, the Board also notes that the Veteran's March 2009 motion was directed as to how the Board weighed the facts and evaluated the evidence.  However, this is not the type of action contemplated by a CUE claim, as demonstrated, in part, by the fact that a disagreement as to how the facts were weighed or evaluated does not constitute CUE.  38 C.F.R. § 20.1403(c)(3).

Therefore, in view of the foregoing, the Board finds that the October 1996 remand was not a final decision of the Board, and the Veteran's March 2009 motion alleging CUE in such determination must be denied.


ORDER

Inasmuch as the October 1996 Board remand was not a final decision of the Board, the Veteran's CUE motion is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


